DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the software code is run on a generic processing unit and is stored on a memory, which the Specification cites as possibly not non-transitory (¶ 00167, wherein the language provides the memory can be interpreted as transitory).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, 14, 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication US2012/0198351A1.
As per claim 1, Lee teaches a computer implemented method comprising: analysing by at least one processor of a computer device data defining the first image which is displayable when a computer application runs to determine at least one candidate user interactive area in the image, a user interactive area being one which is responsive to user input when the computer application is run; causing at least one processor of the computer device to attempt to interact with the determined at least one candidate user interactive area; and comparing by the at least one processor of the computer device the data defining the first image with data defining a further image to determine if the respective candidate user interactive area is an interactive area (¶ 0017-0018).
As per claim 2, Lee teaches the method as claimed in claim 1, comprising causing the further image to be displayable in response to the attempt to interact with the determined at least one candidate user interactive area (¶ 0017-0018).
As per claim 4, Lee teaches the method as claimed in claim 1, comprising capturing at least one of the data defining the first image and the further image (¶ 0049).
As per claim 5, Lee teaches the method as clamed in claim 1, comprising causing at least one of the first image and the further image to be displayed on a display (¶ 0017-0018).
As per claim 6, Lee teaches the method as claimed in claim 1, comprising determining if the respective candidate area is an interactive area by determining a similarity between the first and further images (¶ 0018).
As per claim 7, Lee teaches the method as claimed in claim 1, comprising determining if the respective candidate area is an interactive area by determining if the first and further images are substantially different (¶ 0018).
As per claim 8, Lee teaches the method as claimed in claim 1, comprising carrying out the method steps of claim 1 for a plurality of different images displayable when the computer application runs to provide a tree relationship between the different images which is displayable (¶ 0040).
As per claim 9, Lee teaches the method of claim 8, comprising storing the tree relationship (¶ 0040, 0028).
As per claim 10, Lee teaches he method of claim 9, comprising subsequently generating a further tree relationship (¶ 0041).
As per claim 11, Lee teaches the method of claim 8, comprising analysing the tree relationship to determine one or more anomalies (¶ 0043).
As per claim 12, Lee teaches the method as claimed in claim 11, comprising comparing at least a part of the provided tree relationship with a corresponding reference tree relationship to determine one or more anomalies (¶ 0040-0043).
As per claim 14, Lee teaches the method of claim 1 comprising analysing data defining one or more of a plurality of different images displayable when the computer application runs to determine an error condition (¶ 0017-0018).
As per claim 16, Lee teaches a computer implemented method comprising: running on at least one processor of a computer device a computer application; capturing by at least one processor of the computer device data defining a first screenshot of an image caused to be displayed on a display of the device by the computer application; analysing by at least one processor of the computer device data defining the first screenshot to determine at least one candidate user interactive area in the screenshot, a user interactive area being one which is responsive to user input when the computer application is run; causing at least one processor of the computer device to attempt to interact with the determined at least one candidate user interactive area; capturing by at least one processor of the computer device data defining another screenshot of an image caused to be to be displayed on a display of the device by the computer application in response to the attempt to interact with the determined at least one candidate user interactive area; and comparing by the at least one processor of the computer device the first screenshot with the further screenshot to determine if the respective candidate user interactive area is an interactive area (¶ 0017-0018, 0049).
As per claim 17, Lee teaches a computer apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to: analyse the data defining the first image which is displayable when a computer application runs to determine at least one candidate user interactive area in the image, a user interactive area being one which is responsive to user input when the computer application is run; cause an to attempt to interact with the determined at least one candidate user interactive area; and compare the data defining the first image with data defining a further image to determine if the respective candidate user interactive area is an interactive area (¶ 0017-0018).
As per claim 18, Lee teaches the apparatus as claimed in claim 17, wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to cause the further image to be displayable in response to the attempt to interact with the determined at least one candidate user interactive area (¶ 0017-0018).
As per claim 19, Lee teaches the apparatus as claimed in claim 17, wherein the at least one memory and the computer code are be configured, with the at least one processor, to cause the apparatus to determine if the respective candidate area is an interactive area by determining a similarity between the first and further images (¶  0018).
As per claim 20, Lee teaches the apparatus as claimed in claim 17, wherein the at least one memory and the computer code are be configured, with the at least one processor, to cause the apparatus to carry out the steps of claim 17 for a plurality of different images displayable when the computer application runs to provide a tree relationship between the different images which is displayable (¶ 0040).
As per claim 21, Lee teaches the apparatus as claimed in claim 17, wherein the at least one memory and the computer code are be configured, with the at least one processor, to cause the apparatus to analyse the tree relationship to determine one or more anomalies (¶ 0043). 
As per claim 22, Lee teaches the apparatus as claimed in claim 17, wherein the at least one memory and the computer code are be configured, with the at least one processor, to cause the apparatus to compare at least a part of the provided tree relationship with a corresponding reference tree relationship to determine one or more anomalies (¶ 0043).
As per claim 23, Lee teaches a computer readable non-transitory storage medium carrying one or more computer executable instructions which when run on at least one processor cause: analysing of data defining the first image which is displayable when a computer application runs to determine at least one candidate user interactive area in the image, a user interactive area being one which is responsive to user input when the computer application is run; causing an attempt to interact with the determined at least one candidate user interactive area; and comparing the data defining the first image with data defining a further image to determine if the respective candidate user interactive area is an interactive area (¶ 0017-0018).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pathapati et al.  U.S. Patent 10,043,255.
As per claim 3, Lee teaches the method as claimed in claim 1, comprising running the computer application on at least one of the at least processor of the computer device (¶ 0017-0018).  Pathapati teaches the application on at least one processor of another computer device (column 11, lines 4-22).  It would have been obvious to one of ordinary skill in the art to use the process of Pathapati in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Pathapati in the process of Lee because Pathapati teaches the validation of user displays, an explicit desire of Lee.
As per claim 13, Lee teaches the method of claim 1.  Pathapati teaches comprising providing at least one file, the at least one file comprising data defining a plurality of different images displayable when the computer application runs (column 4, lines 10-22).
As per claim 15, Lee teaches the method of claim 14.  Pathapati teaches wherein the error condition comprises one or more of missing text information and missing texture information (column 17, lines 36-64).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0276946 A1 to Pletter:  User interface/display validation.
US 2012/0243745 A1 to Amintafreshi:  GUI testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113